Exhibit 10.1

 

PERSONAL EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of the 30 of January 2017, by and between Win
Global Markets Inc. (Israel) Ltd. of 6 Koifman St., Tel Aviv 68012, Israel (the
"Company"), and Mr. Zviel Gedalihou, Israeli I.D. number 043197623, of 2
Menachem Begin St., Ramat Hasharon Israel (the "Employee"). Each of the Company
and the Employee may be referred to herein as a "Party" and collectively as the
"Parties".

 

WHEREAS, The Company wishes to employ the Employee and the Employee wishes to be
employed by the Company, under to the terms and conditions hereinafter set
forth;

 

NOW, THEREFORE,  in consideration of the respective agreements of the Parties
contained herein, the Parties agree as follows:

 

1. Employment

 

  1.1 The Company agrees to employ the Employee and the Employee agrees to be
employed by the Company on the terms and conditions set out in this Agreement.
The Employee shall serve in the position described in Exhibit A attached hereto.
The Employee's duties shall include, but shall not be limited to, the actions,
responsibilities and authorities set forth in Exhibit A attached hereto.        
1.2 The Employee shall perform the duties, undertake the responsibilities and
exercise the authority customarily performed, undertaken and exercised by
persons acting in the same position as the Employee. The Employee shall comply
with the Company's policies, procedures and directives, as may be updated from
time to time. The Employee shall be subordinated and shall report to its direct
superior which shall be designated by the Company.         1.3 Excluding periods
of vacation, sick leave and military reserve service to which the Employee is
entitled or required, the Employee agrees to devote his/her full working time
and attention to the business and affairs of the Company and its subsidiaries.
During the term of this Agreement, the Employee shall not engage, whether as an
employee or otherwise, in any business, commercial or professional activities,
whether or not for compensation, including during after work hours, on weekends,
or during vacation time, without the prior written consent of the Company.      
  1.4 This Agreement is a personal agreement governing the employment
relationship between the Parties hereto. This Agreement and the employment
relationships hereunder shall not be subject to any general or special
collective employment agreement relating to employees in any trade or position
that is the same or similar to the Employee's position, unless specifically
provided herein.

 

2. Representations and Warranties of the Employee

 

The Employee represents and undertakes all of the following:

 

  2.1 There are no other undertakings or agreements preventing him/her from
committing himself/herself in accordance with this Agreement and performing
his/her obligations under it.         2.2 To the best of the Employee's
knowledge, the Employee is not currently, nor will he/she by entering into this
Agreement be deemed to be, violating any rights of his/her former employer
and/or in breach of any of his/her obligations towards his/her former employer.
        2.3 The Employee shall inform the Company, immediately upon becoming
aware of, on every matter in which he/she or his/her immediate family has a
personal interest and which might create a conflict of interests with his/her
duties under the employment hereunder.

 



 

 

 

  2.4 In carrying out the duties under this Agreement, the Employee shall not
make any representations or give any guarantees on behalf of the Company, except
as expressly and in advance authorized to do so.

 

  2.5 The Employee shall not receive any payment and/or benefit from any third
party, directly or indirectly in connection with his/her employment. In the
event the Employee breaches this undertaking, without derogating from any of the
Company's right by law or contract, such benefit or payment shall become the
sole property of the Company and the Company may set-off the value thereof from
any sums due to the Employee.         2.6 The Employee undertakes to use the
Company's equipment and facilities only for the purpose of his/her employment.
The Employee acknowledges and agrees that the Company is entitled to conduct
inspections within the Company's offices and on the Company's computers,
including inspections of electronic mail transmissions, Internet usage and
inspections of their content, for the Company's relevant needs. For the
avoidance of any doubt, it is hereby clarified that all examination's finding
shall be the Company's sole property. It is further agreed that the Employee's
e-mail box shall be "professional box" designated for use solely for his/her
work and not for personal purposes. The Employee acknowledges that the Company
may inspect such e-mail box and agrees that such inspection shall not be deemed
a violation of the Employee's privacy and/or other rights.

 

3.  Salary

 

  3.1 In consideration for the employment of the Employee with the Company, the
Company shall pay the Employee a gross monthly salary as set forth in Exhibit A
(the "Salary"). It is agreed that the Salary is comprised of a base compensation
and of a global monthly payment payable for overtime working hours (the
"Overtime Global Compensation"), as set forth in Exhibit A'. The Salary shall
serve as the basis for deductions and contributions of social benefits to which
Employee shall be entitled. The Salary shall be payable monthly in arrears, no
later than the 9th day of each month. The Company shall deduct from the Salary
all the deductions as required under the law. The Company shall be entitled to
deduct from any and/or all payments to which the Employee shall be entitled from
the Company, any and/or all amounts to which the Company shall be entitled from
the Employee.         3.2 The Parties confirm that the Employee's position may
require overtime work and work at irregular hours. It is agreed that the
Overtime Global Compensation shall be payable to the Employee on account of up
to the number of overtime working hours as specified in Exhibit A (the "Overtime
Quota"), and this regardless of the number of overtime hours actually worked. It
is hereby agreed that the Overtime Global Compensation is the full and complete
compensation to which the Employee is entitled and/or will be entitled for
overtime work and/or work at irregular hours up to the Overtime Quota. The
Employee shall not be permitted to work overtime beyond the Overtime Quota
unless the direct superior of the Employee shall approve it in advance.        
  The Employee undertakes to use the attendance card to be provided to the
Employee by the Company each time that the Employee enters into and leaves the
premises of the Company. The Company shall send the Employee, at the end of each
calendar month, an automatic hours report referring to the number of hours in
which the Employee was present at work during such month. The Employee shall be
deemed to approve such reports unless he/she shall notify its superior, within
2-days from the date in which each hours report was sent to the Employee, of
his/her disagreement to the number of hours specified in such hours report.

 

 2 

 

 

4.  Employees Benefits

 

During the term of this Agreement, the Employee shall be entitled to the
following benefits:

 

  4.1 Vacation. The Employee shall be entitled to the number of vacation days
per year as set forth in Exhibit A (the "Annual Vacation Quota"), to be taken at
times subject to the approval of the Company. The Employee may not accrue
vacation days in a number exceeding the number of vacation days included in the
Annual Vacation Quota.

 

  4.2 Sick Leave; Convalescence Pay. The Employee shall be entitled to paid sick
leave, pursuant to the Sick Pay Law 5736 — 1976, in a number per year as set
forth in Exhibit A (with unused sick leave days to be accumulated up to the
limit set pursuant to applicable law). The Employee shall be entitled to
Convalescence Pay ("Dmei Havra'a") pursuant to applicable law.         4.3
Social Benefits.

 

  a. Manager's Insurance. Commencing as of the "Commencement Date" of the
"Managers Insurance" set forth in Exhibit A. the Company shall insure the
Employee under an accepted "Manager's Insurance Scheme" (the "Managers Insurance
Scheme"), as follows:

 

  (i) The Company shall pay towards compensatory payments for the Employee's
benefit, an amount equal to 5% of the Salary. The Company shall deduct from the
Salary an amount equal to 5% of the Salary, and pay such amount, on behalf of
the Employee, towards compensatory payments for the Employee's benefit (and by
signing this Agreement, the Employee gives his/her consent for such deduction);
     



  (ii) the Company shall pay an amount equal to 8 1/3% of the Salary, for
severance compensation; and

 

  (iii) The Company shall pay towards disability insurance an amount equal to
the lesser of the following alternatives: (1) 2.5% of the Salary, or (2) the sum
which shall provide for a disability allowance equal to seventy five percent
(75%) of the Salary.

 

  b.     Continuing Education Fund. Commencing as of the "Commencement Date" of
the "Education Fund" set forth in Exhibit A, the Company shall contribute toward
a continuing education fund (the "Education Fund") a sum equal to 7.5% of the
Salary or the maximum amount which is exempted from taxes under the provisions
of the applicable law in effect from time to time (the "Education Fund
Ceiling"), provided that the Employee contributes to such Continuing Education
Fund an additional sum equal to 2.5% of the Salary or the Education Fund
Ceiling. Use of the funds in the Education Fund shall be in accordance with its
by-laws.         c.      Without derogating from the above, it is agreed that
the Employee shall bear all the tax imposed under any applicable law with
respect to any payment made toward the Managers Insurance Scheme and/or
Education Fund which exceeds the maximum amount exempt from tax payment under
applicable laws.

 

  4.4 Other Benefits. The Employee shall be entitled to additional benefits as
and to the extent set forth in Exhibit A.         4.5 Expenses Reimbursement.
Subject to the advanced approval of the Employee's direct superior in writing,
the Company will reimburse the Employee for reasonable expenses borne by the
Employee during the discharge of his/her duties hereunder, against valid
invoices thereof furnished by the Employee to the Company, all in accordance
with the Company's policy as amended from time to time.

 



 3 

 

 

  4.6 Any benefit provided by the Company to the Employee under this section 4
and under Exhibit A, including for the removal of doubt the Bonuses (to the
extent applicable), shall not be considered as part of the Employee's salary for
purposes of calculating the Employee's social and other benefits, such as
severance payments, redemption of unused vacation days etc., and such social and
other benefits shall be calculated only out of the Salary.         4.7  The
Company shall withhold, or charge the Employee with, all taxes and other
compulsory payments as required under applicable law with respect to all
payments, benefits and/or other compensation paid to the Employee in connection
with the Employee's employment with the Company.         4.8 The Employee
acknowledges that apart from the benefits provided for hereunder and in Exhibit
A, the Employee shall not be entitled to any additional benefits and/or payments
unless the Parties shall agree otherwise.

  

5.  Term and Termination

 

  5.1    This Agreement shall be in effect for an undefined period of time
commencing on the date set forth in Exhibit A (the "Commencement Date"), and
shall continue until it is terminated pursuant to the terms set forth herein
(the "Term").         5.2 Either Party may terminate the employment relationship
hereunder at any time, without the obligation to provide any reason, by giving
the other party a prior written notice as set forth in Exhibit A (the "Notice
Period"). Notwithstanding the foregoing, the Company is entitled to terminate
this Agreement with immediate effect upon a written notice to the Employee and
to pay the Employee an amount equal to the Salary the Employee is entitled to
receive under this Agreement that would have been paid to the Employee during
the Notice Period, in lieu of such prior notice. In the event that the Employee
shall terminate this Agreement with immediate effect or upon shorter notice than
the Notice Period and/or shall not continue working during all the Notice
Period, them (i) the Employee shall not be entitled to receive the Salary and/or
any other benefit for the part of the Notice Period during which the Employee
did not work for the Company; and (ii) the Employee shall be obligated to pay
the Company an amount equal to the Salary that would have been payable to the
Employee by the Company for the part of the Notice Period during which the
Employee did not work for the Company (and the Company may deduct such amount
from any payment due to the Employee by the Company).         5.3     During the
Notice Period and unless otherwise determined by the Company in a written notice
to the Employee, the employment relationship hereunder shall remain in full
force and effect, the Employee shall continue discharging and performing all of
his/her duties and obligations with Company, and the Employee shall cooperate
with the Company and assist the Company with the integration into the Company of
the person who will assume the Employee's responsibilities.         5.4     
Notwithstanding, the Company may immediately terminate the employment
relationship for Cause, without paying the Employee any payment with respect to
the term commencing following such termination, and such termination shall be
effective as of the time of notice of the same. "Cause" means (a) a material
breach of this Agreement (including its Exhibits) by the Employee and/or a
breach of the Employee's undertakings under Exhibit B hereto; (b) any willful
failure to perform any of the Company's reasonable instructions or any of the
Employee's fundamental functions or duties hereunder; (c) the Employee's
engagement in willful misconduct or acting in bad faith with respect to the
Company, (d) the Employee's conviction of a felony involving moral turpitude; or
(e) any cause justifying termination or dismissal in circumstances in which the
Company can deny the Employee severance payment under applicable law.

  

5.5Following the termination and/or expiration of the Term, the Employee shall
return to the Company all documents, professional literature and equipment
belonging to the Company, which may be in his/her possession at such time.

 



 4 

 

 

6. Proprietary Information; Assignment of Inventions and Non-Competition

 

6.1On the date of this Agreement, the Employee executes the Non-Disclosure,
Non-Competition and Proprietary Information Undertaking attached as Exhibit B
hereto. Without derogating from the provisions of Exhibit B, the Employee
undertakes to keep all the terms and conditions of this Agreement in strict
confidence.

 

6.2Due to the nature of the Company's business in Binary Option Trading, the
Employee may be exposed to sensitive and/or confidential financial materials.
The Employee understands and undertakes that he/she will not wrongfully or
illegally use, in any manner or form, any such financial information for
personal gain, whether directly or indirectly or through any proxy or family
member.

 

6.3The Employee acknowledges that, due to the nature of the Company's business
in Binary Option Trading, the Company may require that the Employee shall
undergo a polygraph test and/or security checks, as provided in Exhibit C
hereto. The Employee agrees to undergo such polygraph test and/or security
checks and agrees that any refusal to undergo these test/checks shall be
considered as a material breach of the Agreement by the Employee.

 

7. Miscellaneous

 

7.1Law and Venue. The validity, construction and performance of this Agreement
shall be governed by and interpreted in accordance with the laws of the State of
Israel, without giving effect to the principles of conflict of laws thereof. The
competent courts of the city of Tel Aviv-Jaffa, Israel shall have exclusive
jurisdiction to settle all disputes arising in connection with this Agreement
and no other courts shall have any jurisdiction whatsoever in respect of such
disputes.

 

7.2Counterparts and Signatures. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

7.3Non-Waiver The waiver, express or implied, by either Party hereto of any
rights hereunder or of any failure to perform or of a breach hereof by the other
Party hereto shall not constitute or be deemed a waiver of any other right
hereunder or any other failure to perform or a breach hereof by the other Party
hereto, whether of a similar or dissimilar nature.

 

7.4Entire Agreement. This Agreement and the Exhibits attached hereto constitute
the entire agreement between the Parties with respect to the subject matter
hereof and supersedes any prior agreement, written or oral, including the terms
of any negotiations in connection with or relating to this Agreement.

 

7.5Modification of Agreement. No addition or modification of this Agreement
shall be effective or binding on either of the Parties hereto unless reduced to
writing and executed by the respective duly authorized representatives of each
of the Parties hereto.

 

7.6Notice. Any notices to be given hereunder shall be served on a Party by
prepaid registered letter, facsimile or telegram to its address given herein or
such other address as may from time to time be notified for this purpose. Any
notice given by letter shall be deemed to have been served four days after the
time at which it was posted and any notice given by facsimile or telegram shall
be deemed to have been served 24 hours after it is dispatched.

 

7.7Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

7.8Notice to Employee. For the purpose of delivering a notice with respect to
the employment terms pursuant to the Law of Notice to Employee (Employment
Terms), 5762 — 2002, this Agreement shall be considered as complying with the
requirements under such Law.

 

IN WI SS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 



    /s/ Zviel Gedalihou Win Global Markets Inc. (Israel) Ltd.   The Employee    
    By: [eximg_003.jpg]         Title:      

 



 5 

 

 

Exhibit A

 

To the Personal Employment Agreement by and between
the Company and the Employee

 

1. Name: Zviel Gedalihou       2. Position: CFO       3. Commencement Date:
30.1.17       4. Scope of Employment: Full Time       5. Base Salary:

24,000 NIS

After 3 months of employment the salary will be updated as follows: 28,000 NIS

      6. Overtime Global Payment:

6,000 NIS

After 3 months of employment the salary will be updated as follows: 7,000 NIS

      7. Annual Vacation: 18 days.       8. Sick Leave: From the first day.    
     

As required by law

I currently have/do not have (Delete as appropriate) an active Managers
Insurance Scheme/pension fund (Delete as appropriate), which details are as
follows:

9. Managers Insurance:
                                                                                                                                 
   
                                                                                                       .
      10. Education Fund: Commencing three (3) months after the Commencement
Date, and applying retroactively (as of the Commencement Date).       11. Travel
Expenses

The Employee shall be entitled to receive 1,500 NIS for gas expenses
reimbursement.

In addition, Parking Place (Befit Gaon parking) — subject to the Company's
discretion.

      12. Notice Period: 45 days.       13. Options:

The parent company of the Company, Win Global Markets, Inc. (the "Parent
Company"), shall grant the Employee the following options:

 



13,333 Options to purchase shares of the Parent Company (the "Options") from the
commencement date.

 

  The Options shall be granted under the following terms:       (1)  The Options
shall be subject to the terms of the Parent Company's Stock Option Plan and the
Stock Option Agreement to be entered into between the Parent Company and the
Employee;   (2) 13,333 (Thirteen thousand three hundred thirty three) Options
shall be fully vested 6 months after the commencement date, provided that the
Employee shall remain employee of the Company at the end of such period; the
rest of the Options shall vest over a period of Thirty (30) months (the "Vesting
Period"), commencing 6 months after the grant of the Options (the "Effective
Date"), in accordance with the following vesting schedule, provided that the
Employee shall remain employee of the Company at the end of each relevant part
of the vesting period: 2,222 (Two Thousand Two Hundred and Twenty Two) Options
shall vest on a three-months basis as of the Effective Date, in a total of ten
(10) installments, each of which shall be equal to 1/12 of the total number of
the Options. Following the termination of the Employment Agreement, all unvested
Options shall ipso facto terminate and become null and void.   (4) The vested
Options shall be exercisable commencing on the date in which they shall become
vested and until the earlier of: (i) the lapse of 60 (Sixty) months from the
date of grant thereof; or (ii) the lapse of 3 (Three) months from the
termination date of this Agreement.   (5) The vested Options shall be
exercisable at a purchase price of US$15 (Fifteen Dollars) per share.   (6) The
Employee shall bear all the taxes (if any) associated with the grant and/or
exercise of the Options.

 



 6 

 

 

Exhibit B

 

NON-DISCLOSURE, NON-COMPETITION AND
PROPRIETARY INFORMATION UNDERTAKING

 

THIS NON-DISCLOSURE, NON-COMPETITION AND PROPRIETARY INFORMATION UNDERTAKING
(the "Undertaking") is entered into this 6' of August by Mr. Zviel Gedalihou,
Israeli I.D. number 043197623, of 2 Menachem Begin St., Ramat Hasharon Israel
(the "Employee") effective as of the Commencement Date of the Employee's
employment (as set forth in his/her Employment Agreement to which this
Undertaking is attached).

 

WHEREAS, the Employee and Win Global Markets Inc. (Israel) Ltd. are entering an
Employment Agreement to which this Undertaking is attached (the "Employment
Agreement");

 

NOW, THEREFORE, the Employee represents, undertakes and warrants towards Win
Global Markets Inc. (Israel) Ltd. and any subsidiary, affiliate and parent
company thereof (referred to herein collectively as the "Company") as follows:

 

1. Non - Disclosure

 

1.1 The Employee acknowledges that the Employee has had and is expected to have
access to information that relates to the Company, its business, assets,
financial condition, affairs, activities, plans and projections, customers,
suppliers, partners, and other third parties with whom the Company agreed or
agrees, from time to time, to hold information of such party in confidence (the
"Confidential Information"). The Confidential Information shall not include
information generally available to the public not as a result of a breach of
this Undertaking by the Employee.

 

1.2 By way of illustration, such Confidential Information shall include, without
limitation, (i) any and all trade secrets concerning the business and affairs of
the Company, product specifications, data, know-how, compositions, processes,
formulas, methods, designs, samples, inventions and ideas, past, current and
planned development or experimental work, current and planned distribution
methods and processes, customer lists, customers' data, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures and architectures (and related
processes, algorithms, compositions, improvements, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information), of the Company
and any other information, however documented of the Company that is a trade
secret; (ii) any and all information concerning the business and affairs of the
Company (which includes historical financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
the names and backgrounds of key personnel, personnel training and techniques
and materials), however documented; (iii) any and all notes, analysis,
compilations, studies, summaries, and other material prepared by or for the
Company containing or based, in whole or in part, on any information included in
the foregoing; (iv) any third parties' information to be received by the Company
or by the Employee during his/her employment with the Company; and (v) the terms
and conditions of the Employment Agreement.

 

1.3 The Employee further recognizes and acknowledges that: (a) the employment by
the Company and the access to Confidential Information creates a relationship of
confidence and trust with respect to such Confidential Information; and (b) such
Confidential Information is a valuable and unique asset of the Company's
business and affairs, and (c) its unauthorized use or disclosure would cause the
Company substantial loss and damages. Accordingly, the Employee undertakes and
agrees that he/she will keep in strict confidence and trust, shall safeguard,
and shall not, in whole or in part, disclose such Confidential Information to
any person or organization under any circumstances, and that he/she will not
make use of any such Confidential Information for his/her own purposes or for
the benefit of any other person or organization. The obligations set forth in
this section are perpetual, and shall apply both during and after the
termination of the Employment Agreement, for any reason.

 

1.4 Upon termination of his/her employment with the Company, the Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to his/her work with the Company.

 



 7 

 

 

2. Ownership of Property and Rights

 

2.1 The Employee confirms that all Confidential Information is, will be and
shall remain the exclusive property of the Company. All business records, papers
and documents however documented, kept or made by the Employee relating to the
business and affairs of the Company (including documents prepared prior to the
Company's incorporation) (the "Proprietary Information") shall be and remain the
property of the Company. Upon termination of his/her employment with the
Company, the Employee shall promptly deliver to the Company all Proprietary
Information and, without limitation, all copies of materials relating to the
business and affairs of the Company and not previously made available to the
public, without retaining any copies thereof. The obligations set forth in this
subsection shall survive the termination of the Employment Agreement.

 

2.2 The Employee will notify and disclose in writing to the Company, or any
persons designated by the Company from time to time, all information,
improvements, inventions, formulas, processes, techniques, know-how and data,
whether or not patentable or registerable under copyright or any similar laws,
made or conceived or reduced to practice or learned by the Employee, either
alone or jointly with others, during the Employee's employment with the Company
(including after hours, on weekends or during vacation time) (all such
information, improvements, inventions, formulae, processes, techniques, know-how
and data are hereinafter referred to as the "Invention(s)") immediately upon
discovery, receipt or invention thereof as applicable.

 

2.3 Without derogating from any of the provisions of this Undertaking, the
Employee agrees that all the Inventions are, upon creation, considered
Inventions of the Company, shall be the sole property of the Company and its
assignees, and the Company and its assignees shall be the sole owner of all
patents, copyrights, trade secret and all other rights of any kind or nature,
including Moral Rights (as defined below), in connection with such Inventions.
The Employee hereby irrevocably and unconditionally assigns to the Company all
the following with respect to any and all Inventions: (i) patents, patent
applications, and patent rights, including any and all continuations or
extensions thereof; (ii) rights associated with works of authorship, including
copyrights and copyright applications, Moral Rights (as defined below) and mask
work rights; (iii) rights relating to the protection of trade secrets and
confidential information; (iv) design rights and industrial property rights; (v)
any other proprietary rights relating to intangible property including
trademarks, service marks and applications therefore, trade names and packaging
and all goodwill associated with the same; and (vi) all rights to sue for any
infringement of any of the foregoing rights and the right to all income,
royalties, damages and payments with respect to any of the foregoing rights. The
Employee also hereby forever waives and agrees never to assert any and all Moral
Rights (as defined below) the Employee may have in or with respect to any
Inventions, even after termination of employment on behalf of the Company.
"Moral Rights" means any right to claim authorship of a work, any right to
object to any distortion or other modification of a work, and any similar right,
existing under the law of any country in the world, or under any treaty.

 

2.4 The Employee further agrees to perform, during and after his/her employment
with the Company, all acts deemed reasonably necessary or desirable by the
Company to permit and assist it, at the Company's expense, in obtaining,
maintaining, defending and enforcing the Inventions in any and all countries.
Such acts may include, but are not limited to, execution of documents and
assistance or cooperation in legal proceedings. The Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents,
as the Employee's agents and attorneys-in-fact to act for and on the Employee's
behalf and instead of the Employee, to execute and file any documents and to do
all other lawfully permitted acts to further the above purposes with the same
legal force and effect as if executed by the Employee.

 

2.5 The Employee shall not be entitled, with respect to all of the above, to any
monetary consideration or any other consideration except as explicitly set forth
in the Employment Agreement. Without limitation of the foregoing, the Employee
irrevocably confirms that the consideration explicitly set forth in the
Employment Agreement is in lieu of any rights for compensation that may arise in
connection with the Inventions under applicable law and waives any right to
claim royalties or other consideration with respect to any Invention, including
under Section 134 of the Israeli Patent Law — 1967. With respect to all of the
above any, oral understanding, communication or agreement not memorialized in
writing and duly signed by the Company shall be void.

 



 8 

 

 

3. No Competition and Non-Solicitation

 

3.1 The Employee acknowledges that in light of the Employee's position with the
Company and in view of the Employee's exposure to, and involvement in, the
Company's sensitive and valuable proprietary information, property (including,
intellectual property) and technologies, as well as its goodwill and business
plans (the "Company's Major Assets"), the provisions of this Section 3 are
reasonable and necessary to legitimately protect the Company's Major Assets, and
are being undertaken by the Employee as a condition to the employment of the
Employee by the Company.

 

3.2 The Employee confirms that the Employee has carefully reviewed the
provisions of this Section 3, fully understands the consequences thereof and has
assessed the respective advantages and disadvantages to the Employee of entering
into this Undertaking and, specifically, Section 3 hereof. In light of the above
provisions, the Employee undertakes that during the term of his/her employment
with the Company and for a period of twelve (12) months thereafter:

 

  3.2.1 The Employee shall not engage, establish, open or in any manner
whatsoever become involved, directly or indirectly, either as an employee,
owner, partner, agent, shareholder, director, consultant or otherwise, in any
business, occupation, work or any other activity which is reasonably likely to
involve or require the use of any of the Company's Major Assets. The Employee
confirms that engagement, establishment, opening or involvement, directly or
indirectly, either as an employee, owner, partner, agent, shareholder, director,
consultant or otherwise, in any business, occupation, work or any other activity
which competes directly with the business of the Company as conducted during the
term of his/her employment or contemplated, during such term, to be conducted,
is likely to require the use of all or a portion of the Company's Major Assets.

 

  3.2.2 The Employee shall not, directly or indirectly, solicit, hire or retain
as an employee, consultant or otherwise, any employee or consultant of the
Company or induce or attempt to induce any such employee or consultant to
terminate or reduce the scope of his/her employment and/or engagement with the
Company.

 

3.3 The Employee further undertakes that, for so long as the Employee is
employed by the Company and continuing for twelve (12) months after the
termination or expiration of such employment, the Employee shall not, directly
or indirectly, solicit, endeavor to entice away from the Company or otherwise
interfere with the relationship of the Company with any person or organization
who is, or was within the preceding two (2) years, a customer or a supplier of
the Company.

 

4. General

 

4.1 The Employee represents that the performance of all the terms of this
Undertaking and the Employee's duties as an employee of the Company does not and
will not breach any invention assignment, proprietary information, non-compete,
confidentiality or similar agreements with, or rules, regulations or policies
of, any former employer or other party (including, without limitation, any
academic institution or any entity related thereto). The Employee acknowledges
that the Company is relying upon the truthfulness and accuracy of such
representations in employing the Employee.

 

4.2 The Employee acknowledges that the provisions of this Undertaking serve as
an integral part of the terms of the Employee's employment and reflect the
reasonable requirements of the Company in order to protect its legitimate
interests with respect to the subject matter hereof

 

4.3 The Employee recognizes and acknowledges that in the event of a breach or
threatened breach of this Undertaking by the Employee, the Company may suffer
irreparable harm or damage and will, therefore, be entitled to injunctive relief
to enforce this Undertaking (without limitation to any other remedy at law or in
equity).

 

4.4 This Undertaking is governed by and construed in accordance with the laws of
the State of Israel, without giving effect to its laws pertaining to conflict of
laws. The Employee agrees that any and all disputes in connection with this
Undertaking shall be submitted to the exclusive jurisdiction of the competent
courts located in the city of Tel-Aviv-Jaffa, Israel.

 

4.5 If any provision of this Undertaking is determined by any court or
arbitrator of competent jurisdiction to be invalid, illegal or unenforceable in
any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Undertaking only with
respect to such jurisdiction in which such clause or provision cannot be
enforced, and the remainder of this Undertaking shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Undertaking. In addition, if any
particular provision contained in this Undertaking shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it shall be construed by limiting and reducing the scope of such provision so
that the provision is enforceable to the fullest extent compatible with
applicable law.

 



 9 

 

 

4.6 The provisions of this Undertaking shall continue and remain in full force
and effect following the termination or expiration of the employment
relationship between the Company and the Employee, for whatever reason. This
Undertaking shall not serve in any manner so as to derogate from any of the
Employee's obligations and liabilities under any applicable law.

 

4.7 This Undertaking constitutes the entire agreement between the Employee and
the Company with respect to the subject matter hereof. No amendment of or waiver
of, or modification of any obligation under this Undertaking will be enforceable
unless set forth in a writing signed by the Company. No delay or failure to
require performance of any provision of this Undertaking shall constitute a
waiver of that provision as to that or any other instance. No waiver granted
under this Undertaking as to any one provision herein shall constitute a
subsequent waiver of such provision or of any other provision herein, nor shall
it constitute the waiver of any performance other than the actual performance
specifically waived.

 

4.8 This Undertaking, the rights of the Company hereunder, and the obligations
of the Employee hereunder, will be binding upon and inure to the benefit of
their respective successors, assigns, heirs, executors, administrators and legal
representatives. The Company may assign any of its rights under this
Undertaking. The Employee may not assign, whether voluntarily or by operation of
law, any of its obligations under this Undertaking, except with the prior
written consent of the Company.

 

IN WITNESS WHEREOF, the undersigned, has executed this Undertaking as of the
date first mentioned above.

 

  Printed Name: Zviel Gedalihou   Signature:  [eximg_002.jpg]

 



 10 

 

 

Exhibit C

 

Employee Consent to Polygraph - Test and Security Checks

 

Date: 30/1/2017

 

WHEREAS, Win Global Markets Inc. (Israel) Ltd. (the "Company") is in the
industry of Binary Option Trading; and

 

WHEREAS, as a matter of a routine, the employees of the Company work with or
come across sensitive information regarding clients' financials; and

 

WHEREAS, the Company works in a highly regulated environment that requires it to
protect its clients; and

 

WHEREAS, the Company needs, from time to time, to administer polygraph tests
and/or other security checks to its employees, on a need-to-know basis.

 

Now, Therefore, I Zviel Gedalihou, ID Number 043197623, understand the preambles
section above-written and the Company's need to administer polygraph tests
and/or other security checks from time to time. Accordingly, I hereby
voluntarily give my consent to a polygraph (lie detector) test and/or other
security checks to be administered if and when the Company decides to do so, in
the Company's sole discretion.

 

I declare that I have not been coerced in any manner whatsoever to submit to
this test/check or to sign this consent form and I understand that I have a
legal right to refuse to submit to this test/check as a condition of new or
continued employment.

 

 

[eximg_001.jpg] 

 

 

11

 